Citation Nr: 1233504	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to nonservice-connected death pension benefits from April 1, 2008.


WITNESSES AT HEARING ON APPEAL

The appellant and M.B.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from October 1950 to September 1951.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted nonservice-connected death pension benefits, effective from March 25, 2007 to March 31, 2008.

In September 2009, the Board remanded this matter for further development.

In November 2010, the RO increased the appellant's nonservice-connected death pension benefits, effective from March 25, 2007, to March 31, 2008. 

In January 2011, the Board remanded this matter to schedule the appellant for a Board hearing before a Veterans Law Judge.

The appellant testified before the undersigned at a May 2011 hearing at the RO.  A transcript of the hearing has been associated with the claims folder.

In November 2011 and April 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.



FINDINGS OF FACT

1.  The Veteran died in March 2007 and the appellant, his surviving spouse, filed a claim for nonservice-connected death pension benefits in April 2007.

2.  Since April 1, 2008, the appellant's countable annual income is greater than the applicable maximum annual pension rates (MAPRs) for death pension benefits.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits from April 1, 2008, have not been met.  38 U.S.C.A. §§ 1503, 1541, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.263(b), 3.271, 3.272, 3.274(c), 3.275 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2007, the RO notified the appellant of the evidence needed to substantiate her claim for nonservice-connected death pension benefits.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

To the extent that any of the Dingess/Hartman notice requirements apply in this case, the appellant was notified of the effective date element of her claim in the June 2007 letter, but was not notified of the disability rating element of her claim.  However, to the extent that she was not provided with notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the appellant's claim for nonservice-connected death pension benefits from April 1, 2008 is being denied and no rating is being assigned.  Thus, she has suffered no prejudice from the deficiency with regard to this element.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the appellant's May 2011 hearing, the undersigned identified the issue on appeal and explained to the appellant and M.B. that nonservice-connected death pension benefits had been terminated as of April 1, 2008, due to the amount of the appellant's income.  Further, the appellant and M.B. provided testimony as to the appellant's income and expenses and, thereby, demonstrated actual knowledge of the information necessary to substantiate the claim and of the ability to identify and submit additional evidence.  Also, the Board subsequently remanded the claim to obtain additional evidence (i.e. information pertaining to the appellant's income and expenses) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.
  
VA obtained the Veteran's service treatment records.  Nevertheless, as the issue of entitlement to nonservice-connected death pension benefits is controlled by the appellant's level of annual income and annual expenses, there is no medical controversy, and the development of any medical evidence would not have any bearing on the decision.  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for examinations or opinions with regard to the death pension claim.  Further assistance is unlikely to assist the appellant in substantiating entitlement to nonservice-connected death pension benefits from April 1, 2008.

In its September 2009, January, and November 2011, and April 2012 remands, the Board instructed the agency of original jurisdiction (AOJ) to request that the appellant provide information concerning medical expenses of the Veteran's last illness as well as the appellant's net worth, income, and expenses for the years since 2008, schedule the appellant for a Board hearing before a Veterans Law Judge, issue a statement of the case pertaining to the issue of entitlement to service connection for the cause of the Veteran's death, and issue a supplemental statement of the case pertaining to the issue of entitlement to nonservice-connected death pension benefits from April 1, 2008.

As explained above, the appellant testified before the undersigned at a May 2011 hearing at the RO.  Also, she was sent letters in February 2010 and November 2011 which asked her to provide information concerning medical expenses of the Veteran's last illness as well as her net worth, income, and expenses for the years since 2008, a statement of the case pertaining to the issue of entitlement to service connection for the cause of the Veteran's death was issued in November 2011, and a supplemental statement of the case pertaining to the issue of entitlement to nonservice-connected death pension benefits from April 1, 2008 was issued in April 2012.  Therefore, the AOJ substantially complied with all of the Board's September 2009, January and November 2011, and April 2012 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  

Exclusions from income include the expenses of the Veteran's last illness and burial, to the extent that such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C., if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12 month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id..  Medical expenses in excess of five percent of the maximum income rate allowable may also be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  However, exclusions from income do not include Social Security benefits.  38 C.F.R. § 3.272.  That income is therefore included as countable income.  
As pertinent to this case, the initial annualization period extends from the date of the Veteran's death (March 25, 2007) through the end of the month that is 12 months from the month which entitlement arose (March 31, 2008).  After the initial year, income counting periods for irregular income and medical expenses coincide with the calendar year.  Income is reported on a calendar-year basis.  Veterans Benefits Administration Manual M21-1 MR V.i.3.A.3.c (June 6, 2011)

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

The MAPRs for a surviving spouse with no dependents for the period since April 1, 2008, are as follows: $7,498, effective December 1, 2007; $7,933, effective from December 1, 2008 to November 30, 2011; and $8,219, effective December 1, 2011.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Five percent of these MAPRs are $375, $397, and $411, respectively.

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  See 38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a claimant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.

Initially, the Board notes that there is evidence in the claims file pertaining to the appellant's income for periods prior to 2008 and that she has submitted numerous records pertaining to expenses paid prior to that time period, including during the period from August 1988 to July 2007.  Some such records, including records of expenses paid relating to the Veteran's last illness and burial, were relevant in determining the appellant's eligibility for nonservice-connected death pension benefits during the 12-month annualization period between the time of the Veteran's death in March 2007 and April 1, 2008, and were the basis for the RO's November 2010 award of increased death pension benefits during that period.  However, such records are not relevant to the current appeal for pension benefits from April 1, 2008, as any income received prior to 2008 and expenses paid  prior to April 1, 2008, fall outside of the 12-month annualization period beginning April 1, 2008, and expenses relating to the Veteran's last illness have already been used to increase the appellants pension benefits during the initial annualization period.  Thus, only income received in 2008 and expenses paid beginning from April 1, 2008 will be considered and discussed in this decision.

In April 2007, the appellant filed a claim for death pension benefits.  The Veteran served on active duty from October 1950 to September 1951 during the Korean Conflict era.  He died in March 2007.  Thus, as he had served for more than 90 days during a period of war, entitlement to nonservice-connected death pension benefits in this case depends upon the appellant's specific income and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Evidence received from the Social Security Administration (SSA), including electronic records of SSA payments and a 2010 Social Security Benefit Statement (Form SSA-1099), reflects that the appellant's monthly SSA income was $1,211 for the period from December 2007 through November 2008 (yearly income of $14,602 for the 2008 annualization period- i.e., 11 payments at $1,211 and one at $1,281), $1,281 for the period from December 2008 to through November 2009 (yearly income of $15,373 for the 2009 annualization period), $1,282 for the period from December 2009 through November 2011 (yearly income of $15,384 for the 2010 annualization period and $15,430 for the 2011 annualization period), and $1,328 for the period beginning December 2011 (yearly income of $15,936 for the 2012 annualization period).  (Note: the figures noted above, and in the paragraphs that follow, have been rounded up or down as appropriate.)  

Electronic records of SSA payments dated in April 2008 and April 2012 and the 2010 Form SSA-1099 indicate that the appellant paid a monthly supplementary medical insurance premium of $96 during 2008 (yearly expense of $1,152), that the total of her Medicare part B premiums in 2010 were $1,158, and that she paid a monthly supplementary medical insurance premium of $100 during 2012 (yearly expense of $1,200).

The appellant reported on a December 2010 VA Medical Expense Report (VA Form 21-8416) that during the period from January to December 2010, she paid medical expenses to the sum of $3,848.  Such expenses included payments made to CVS, Walgreens, and various treatment providers, as well as payments for private medical insurance (Blue Cross) and Medicare.  The annual payment for Medicare was reported as $1,152.
In December 2011, the appellant submitted Improved Pension Eligibility Verification reports (VA Form 21-0518) and Medical Expense reports (VA Form 21-8416) detailing her income and expenses for the period from 2008 through 2011.  Her reported monthly SSA income was $1,281 in 2008 (yearly income of $15,373- i.e., 11 payments at $1,281 and one at $1,282), $1,282 in 2009 and 2010 (yearly income of $15,384 in 2009 and $15,430 in 2010), and $1,328 in 2011 (yearly income of $15,936).  She did not report any other income during these periods.  Her net worth in 2008 and 2009 was $5,000 consisting of cash/non-interest bearing bank accounts and $5,000 consisting of IRAs, Keogh Plans, etc.  Her net worth in 2010 and 2011 was $2,000 consisting of cash/non-interest bearing bank accounts and $2,000 consisting of IRAs, Keogh Plans, etc.

Regarding medical expenses, the appellant reported totals of $2,415 for 2008, $2,360 for 2009, $4,156 for 2010, and $3,378 for 2011.  Such expenses consisted of payments to treatment providers, retail establishments (e.g. CVS, Walgreens) and payments for private medical insurance (Blue Cross) and Medicare Part B.  Specifically, the yearly Medicare payments were reported as $1,199 for the entire period from 2008 through 2011.

In sum, the appellant has reported yearly SSA income of $15,373 in 2008, $15,384 in 2009, $15,430 in 2010, and $15,936 in 2011.  However, her income as verified by SSA is $14,602 in 2008, $15,373 in 2009, $15,384 in 2010, $15,430 in 2011, and $15,936 in 2012.  These are the appellant's incomes for the period since April 1, 2008 without considering any possible income exclusions.

With regard to allowable medical expenses, the appellant has reported yearly Medicare Part B premiums of $1,199 for the entire period from 2008 through 2011.  However, such yearly premiums as verified by SSA are $1,152 in 2008, $1,158 in 2010, and $1,200 in 2012.  As there is no other evidence of record by which to verify such premiums in 2009 and 2011, reasonable doubt will be resolved in the appellant's favor and the Board will use her reported amount of $1,199 in 2009 and 2011.  Thus, based on the evidence above (including the amounts paid for Medicare premiums as verified by SSA being substituted for the appellant's reports as applicable), the appellant's total medical expenses were $2,368 for the 2008 annualization period, $2,360 for the 2009 annualization period, $3,854 for the 2010 annualization period, $3,378 for the 2011 annualization period, and $1,200 for the 2012 annualization period.

As noted above, the appellant may deduct medical expenses that exceed 5 percent of the MAPR, which is $375 in 2008, $397 from 2009 through 2011, and $411 in 2012.  Therefore, the allowable medical expenses in this case are $1,993 during the 2008 annualization period ($2,368 minus $375),  $1,963 for the 2009 annualization period ($2,360 minus $397), $3,457 for the 2010 annualization period ($3,854 minus $397), $2,981 for the 2011 annualization period ($3,378 minus $397), and $789 for the 2012 annualization period ($1,200 minus $411).

Thus, the appellant's annual income was $12,609 for the 2008 annualization period ($14,602 minus $1,993 of allowable medical expenses), $13,410 for the 2009 annualization period ($15,373 minus $1,963 of allowable medical expenses), $11,927 for the 2010 annualization period ($15,384 minus $3,457 of allowable medical expenses), $12,449 for the 2011 annualization period ($15,430 minus $2,981 of allowable medical expenses), and $15,147 for the 2012 annualization period ($15,936 minus $789 of allowable medical expenses). 

As the appellant's income has exceeded the applicable MAPRs for each annualization period since April 1, 2008, the Board concludes that nonservice- connected death pension benefits are not warranted for any period since April 1, 2008.  In reaching this decision, the Board has resolved reasonable doubt in the appellant's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant a grant of nonservice-connected death pension benefits for any period since April 1, 2008.  The Board does note, however, that this decision does not preclude the appellant from applying for nonservice-connected death pension benefits in the future if her annual income has decreased.

  
ORDER

Entitlement to nonservice-connected death pension benefits from April 1, 2008, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


